Citation Nr: 1516172	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active military service from January 1970 to February 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran and his wife testified at a hearing before RO personnel.  In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearing are associated with the claims file.

The Veteran's appeal was remanded by the Board in June 2010 and February 2011. The Board's July 2012 decision then denied service connection for an acquired psychiatric disability.  A January 2013 Order granted the parties' Joint Motion for Remand (Joint Motion), and the appeal was remanded to the Board. 

A letter was sent to the Veteran and his representative in March 2013, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal.  The Veteran's counsel of record submitted additional argument in March 2013, accompanied by a waiver of review of all previously submitted evidence by the Agency of Original Jurisdiction (AOJ).

In May 2013, the Board again remanded this matter for additional development.    In March 2014, the Veteran's counsel submitted an AOJ wavier of "any other evidence for which the RO may not have considered."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that remand of this matter is necessary for an addendum opinion.

The Board previously remanded this matter in May 2013 for a VA examination to, in part, determine whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  Of particular relevance in the instant case, 38 C.F.R. § 4.125(a) directs that a diagnosis of PTSD, or other mental disorder, is not substantiated unless it conforms to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2014).  

Here, however, it appears that the December 2013 VA examiner opined that the Veteran does not meet the diagnostic criteria for PTSD under the newer DSM-V, and not the DSM-IV.  While the newer DSM-V has been officially released, the Veteran's claim has been pending well prior to that change.  To ensure that the impact of that change is not applied retroactively, the Board finds that remand for an addendum opinion is warranted. 

In Board acknowledges the concerns raised by the Veteran's counsel in a March 2014 statement that the Joint Motion directed the Board to obtain an opinion "that accepts that [the Veteran] has been exposed to a stressful event."  The Board notes the examiner did, in fact indicate that even if a stressor was conceded, he did not qualify for a diagnosis of PTSD in the absence of the requisite symptoms.  Thus, on remand, if the examiner concludes that the DSM-IV diagnostic criteria for PTSD are not met, the examiner should again indicate whether the examiner's opinion changes if the Veteran's "exposure to a stressful event" is conceded.  If such concession does change the examiner's opinion, the examiner should specifically indicate which stressful event served as the basis for the diagnosis.  

Finally, the Board notes that the December 2013 VA examiner diagnosed an unspecified anxiety disorder and opined that it is more likely that the Veteran's lengthy history of substance abuse contributed to his present anxiety symptoms, which began many years after his military service.  While it is possible to interpret that opinion as indicating that the Veteran's anxiety disorder is not related to his service, the examiner did not explicitly state as much.  Therefore, that opinion should also be clarified in an addendum.  Again, if the examiner concludes the Veteran's anxiety disorder is not related to his service, the examiner is asked to indicate whether the examiner's opinion changes if the Veteran's "exposure to        a stressful event" in service is conceded.  If such concession does change the examiner's opinion, the examiner should specifically indicate which stressful   event served as the basis for the diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the December 2013 VA examination, if available, for an addendum opinion regarding whether any current psychiatric disability is related to service.  If the December 2013 VA examiner is unavailable, then an opinion should be obtained from another qualified VA psychiatrist or psychologist.  The claims folder must be provided to and the examiner should review the expanded claims file in conjunction with the examination.  If a    new examination is deemed necessary, one should be scheduled.

Following review of the claims file, the examiner should respond to the following:

a. State whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV.  Please explain why or why not.

b. If PTSD is diagnosed under DSM-IV, the examiner should indicate whether such diagnosis is based on the fear of hostile military or terrorist activity.  If the diagnosis of PTSD is based upon specific stressors, the examiner should identify the specific stressor.  The examiner is advised that the Veteran conceded he     did not witness or see the body of the soldier who committed suicide.

c. If the DSM-IV criteria for PTSD are not met, the examiner should indicate whether the examiner's opinion changes if the Veteran's "exposure to a stressful event" is conceded.  If such concession does change the examiner's opinion, the examiner should specifically indicate which stressful event served as the basis for the diagnosis.   

d. If PTSD is not diagnosed, the examiner should specifically state whether it is more likely, less likely, or at least as likely as not (50 percent probability)    that any currently diagnosed psychiatric disorder,       to include an unspecified anxiety disorder, is etiologically related to the Veteran's military     service, to include whether it first manifested in         or was otherwise caused by any incident or event in service.  The examiner should explain why or why not.

e. If the examiner concludes that the Veteran's anxiety disorder is not related to military service, the examiner should indicate whether the examiner's opinion changes if the Veteran's "exposure to a stressful event" in service is conceded.  If such concession does change the examiner's opinion, the examiner should specifically indicate which stressful event served as the basis for the conclusion. 

2.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




